Citation Nr: 1417633	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  10-42 494	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder.  

2.  Entitlement to service connection for degenerative arthritis.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for loss of vision.  

4.  Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran had active service in the U.S. Navy from September 1982 to August 1984.  This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


REMAND

In the Veteran's substantive appeal, he requested a hearing before the Board in Washington, D.C.  By letter in March 10, 2014, the Veteran and his representative were notified that such a hearing was scheduled for April 15, 2014.  In a written communication from the Veteran's representative, dated March 31, 2014, the Veteran requested that the April 15, 2014 hearing be cancelled and that he be scheduled for a videoconference at the RO as the Veteran could not afford the cost of traveling to Washington, D.C. to attend a hearing.  As the Veteran has shown good cause in writing, two weeks prior to the scheduled hearing, the hearing will be rescheduled as a videoconference hearing before the Board at the RO.  Accordingly, the case is remanded for the following action:

The RO must place the Veteran's name on the docket for a videoconference hearing before the Board at the RO, according to the date of his October 2010 request for a hearing before the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

